MEMORANDUM *
Jose Hernandez appeals from the district court’s order affirming the Social Security Administration’s denial of his claim for disability insurance benefits. We have jurisdiction pursuant to 42 U.S.C. § 405(g) and 28 U.S.C. § 1291. Reviewing the decision of the district court de novo, we conclude that substantial evidence supports the administrative law judge’s denial of disability benefits. See Bustamante v. Massanari, 262 F.3d 949, 953 (9th Cir. 2001).
With respect to Hernandez’s back and knee problems and epilepsy, his treating and examining physicians consistently recommended that he seek new employment and noted limited restrictions that did not preclude him from engaging in certain types of hght and sedentary work. The ALJ’s conclusion that Hernandez’s depression was not severe enough during the insured period to entitle him to disability benefits was supported by substantial evidence in the record as a whole, including the clinical findings of an examining psychologist and the hearing testimony of the medical expert. Although Hernandez argues that other evidence in the record supports the opposite result, “[i]f the evidence can support either outcome, we may *481not substitute our judgment for that of the ALJ.” Id.
The district court’s judgment is therefore
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.